Citation Nr: 0947049	
Decision Date: 12/11/09    Archive Date: 12/29/09

DOCKET NO.  04-31 926A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of posttraumatic stress disorder currently rated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1969 until 
January 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Los Angeles, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is appealing from a 30 percent evaluation 
assigned in the initial rating decision granting service 
connection for posttraumatic stress disorder (PTSD).

In August 2004, the Veteran identified medical records which 
he indicated were relevant to his claim.  Specifically, he 
indicated that records existed with Kaiser Permanente with 
regard to the treatment of all conditions for which he had 
filed claims, including PTSD.  The record does not show that 
VA made an attempt to acquire such records and associate them 
with the Veteran's claims file.

As provided for by the Veterans Claims Assistance Act of 2000 
VA must make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2009).  

VA has not fulfilled its duty to assist the Veteran by making 
a reasonable effort to obtain records held with Kaiser 
Permanente and such an effort must be undertaken before 
adjudication of the Veteran's claim my proceed.



Accordingly, the case is REMANDED for the following action:

1.  The RO is to attempt to obtain 
relevant records relating to treatment of 
the Veteran from Kaiser Permanente, as 
identified by the Veteran, and associate 
such records with the claims file. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


